Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claim 1 requires among other things “… a plurality of processors; and a plurality of memory banks each assigned to one of the processors, wherein each of the processors reads an instruction code and an operand as immediate values via a memory output signal line from a corresponding one of the memory banks to perform an execution in accordance with the instruction code without using a general-purpose register, a software program to be executed is fixed, a processor to execute each instruction in the software program is uniquely identified from among the processors, and each of the processors has a function for executing an instruction that the processor is to execute out of all executable instructions in the multiprocessor system, and does not have a function for executing an instruction that the processor is not to execute”. 
The closest prior art includes Wallach (patent application publication No. 2009/0070553)  and  Spradlin (patent application publication No. 2012/0159127) Bekooij (WO2007/072324). Wallach taught processor and multiple heterogeneous coprocessor(s) that execute different instruction sets (e.g., see fig. 8 and paragraph 0147 and paragraphs 0070-0074) and generating reconfigurable code for the instruction set(s)(e.g., see fig. 7B) and the coprocessor including reconfigurable logic (e.g., see figs. 5,8) and dedicated memory (e.g., see fig. 5). Spradlin taught plural processors each only allowed  to execute instruction(s) in the associated  instruction set  (e.g., see wherein each of the processors reads an instruction code and an operand as immediate values via a memory output signal line from a corresponding one of the memory banks to perform an execution in accordance with the instruction code without using a general-purpose register, each of the processors has a function for executing an instruction that the processor is to execute out of all executable instructions in the multiprocessor system, and does not have a function for executing an instruction that the processor is not to execute…” .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brewer (patent application No. 2010/0037024) disclosed memory interleave for heterogeneous computing (e.g., see abstract)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC COLEMAN whose telephone number is (571)272-4163. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 0-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC . COLEMAN
Primary Examiner
Art Unit 2183



/ERIC COLEMAN/Primary Examiner, Art Unit 2183